—Orders, Supreme Court, Bronx County (Lawrence Tonetti, J.), entered on or about November 5 and December 3, 1993, granting defen*160dant’s motion to suppress physical evidence,. unanimously affirmed.
The residential search warrant herein did not name defendant, nor did the police observe any connection between defendant and the premises in question prior to a search thereof (see, Michigan v Summers, 452 US 692). Further, the police were not justified, in the interest of safety in executing the warrant, in detaining defendant after the search warrant was, in fact, executed (see, People v Milaski, 62 NY2d 147, 156). Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.